This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1172
                                   A14-1173

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                           Abdul Khalid Hakeem Malik El,
                                    Appellant.

                                Filed March 9, 2015
                                      Affirmed
                                  Chutich, Judge

                            Dakota County District Court
                            File Nos. 19HA-CR-12-3295
                                      19HA-CR-11-463

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Jenny R. Nystrom, Assistant County
Attorney, Hastings, Minnesota; (for respondent)

Jerome M. Porter, William L. Bernard, Grannis & Hauge, PA, Eagan, Minnesota (for
respondent City of Eagan)

Cathryn Middlebrook, Chief Appellate Public Defender, Jennifer Lauermann, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


      Considered and decided by Chutich, Presiding Judge; Rodenberg, Judge; and

Smith, Judge.
                          UNPUBLISHED OPINION

CHUTICH, Judge

          Appellant Abdul Malik El seeks to withdraw two guilty pleas, arguing that a

manifest injustice exists because the pleas were neither voluntary nor intelligent.

Because Malik El has not met his burden of showing that a manifest justice exists, we

affirm.

                                         FACTS

          In January 2011, appellant Abdul Malik El was stopped by an Eagan Police

Officer, and in September 2012, he was stopped by a Dakota County Deputy Sheriff. At

the time of each stop, Malik El’s driver’s license was cancelled as inimical to public

safety. See Minn. Stat. § 171.04, subd. 1(10) (2014). For each infraction, the state

charged Malik El with driving after cancellation. See Minn. Stat. § 171.24, subd. 5(1)

(2014).

          Malik El, who chose to proceed pro se, missed four court appearances regarding

these cases, each time resulting in a warrant being issued for his arrest. Malik El

eventually appeared at a June 2014 uncontested omnibus hearing for the two cases.

Malik El said that he wished to speak to the prosecutors about settling the cases. Each

prosecutor offered Malik EL the same plea agreement: plead guilty, receive credit for

time served, and be released that day. Malik El said that he “wo[uld not] argue” with the

offers. A public defender present in the courtroom volunteered to go through a plea

petition with Malik El, but the written petition was not completed because that

relationship deteriorated.


                                             2
       Following this breakdown in the process, Malik El told the district court:

              I’m no longer [a] United States citizen because I done the
              renunciation process and expatriation on the process as well.
              I’m no longer a resident of Minnesota. What I wanted to do
              was enter a valid plea of nonassociate acknowledging a
              defective license plate and licensable traffic offense, asking
              and requesting that the cease and desist -- cease and desist
              from the prosecution being that I travel as a matter of right.

The district court explained to Malik El that the current hearing was an uncontested

omnibus hearing; if he wanted to bring those defenses, the hearing would have to be

moved to July 1. The district court also told Malik El that unless he made bail, he would

be in custody until the July 1 hearing.

       When the district court asked Malik El if he wanted to wait until July, he

responded, “I[’ll] just enter a plea of guilty, Your Honor. I’m tired [of] playing dog and

pony with the court and the system.” Malik El also asked that all fines and surcharges be

waived. Malik El then pleaded guilty to both counts of driving after cancellation and

agreed with the factual background of each. The district court sentenced Malik El to 30

days in jail for each count with credit for 30 days of time served on each and waived the

fines. This appeal followed.

                                     DECISION

       A defendant does not have an absolute right to withdraw a guilty plea. State v.

Farnsworth, 738 N.W.2d 364, 371 (Minn. 2007). After sentencing, a district court must

allow withdrawal of a guilty plea upon “proof to the satisfaction of the court that

withdrawal is necessary to correct a manifest injustice.” Minn. R. Crim. P. 15.05,

subd. 1. A manifest injustice exists where a guilty plea is invalid. State v. Theis, 742


                                             3
N.W.2d 643, 646 (Minn. 2007). To be a valid, a guilty plea “must be accurate, voluntary

and intelligent (i.e., knowingly and understandingly made).” State v. Ecker, 524 N.W.2d
712, 716 (Minn. 1994) (citing State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983)). The

voluntariness requirement ensures that a defendant did not plead guilty due to improper

pressure.     Trott, 338 N.W.2d at 251.    The intelligence requirement ensures that a

defendant understands the charges, the rights he is waiving, and the consequences of the

plea. Id. The defendant bears the burden of showing that the plea was invalid. State v.

Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). We review the validity of a guilty plea de

novo. Id.

       As a threshold issue, Dakota County argues that direct review of this claim is

inappropriate. A defendant challenging a judgment of conviction based on an invalid

guilty plea may seek postconviction relief or appeal directly to this court.      State v.

Anyanwu, 681 N.W.2d 411, 413 n.1 (Minn. App. 2004). Postconviction proceedings are

the proper forum for evaluation of matters not on record that support withdrawing the

plea; direct appeal is appropriate when the record contains factual support for the

defendant’s claim and no disputes of material fact must be resolved to evaluate the claim

on the merits. Id. We conclude that the record here is sufficient for us to evaluate Malik

El’s claim.

       Malik El argues that his pleas were not voluntary because he only pleaded guilty

after the district court informed him that he would be held in custody until a contested

omnibus hearing date three weeks later. But the record does not support this claim.




                                            4
       At the start of the hearing, Malik El was the person who initiated plea discussions.

He told the district court that he wanted to speak with the prosecutors about settling his

cases. After each prosecutor offered the same plea agreement—plead guilty and get

credit for time served—Malik El responded, “I guess I won’t argue with that.” In

addition to initiating the pleas, Malik El, who was pro se in these matters, also succeeded

in having his fines waived. The initiation and successful negotiation of a plea agreement

without the assistance of counsel supports a finding of voluntariness. See State v. Brant,

407 N.W.2d 696, 698 (Minn. App. 1987).

       Furthermore, although the district court informed Malik El that he would remain

in custody unless he made bail, nothing in the record suggests that he pleaded guilty

solely to avoid this possibility. Based on the record before us, we conclude that Malik

El’s pleas were voluntary.      See State v. Milton, 295 N.W.2d 94, 95 (Minn. 1980)

(“Defendant was fully aware that he did not have to plead guilty and he never contended

that the threats actually induced him to plead guilty.”).

       Malik El also argues that his pleas were not intelligent because he may have been

confused about the legal process. We disagree.1

       Malik El claims that he believed he was not subject to the laws and confused about

the legal process, but the record belies this argument.      Malik El initiated the plea


1
  We note our concern that the record does not indicate whether Malik El was informed
of the rights he was waiving by pleading guilty. See Minn. R. Crim. P. 15.02 (explaining
guilty pleas for gross misdemeanors). A public defender reviewed a plea petition with
Malik El, but this petition was not filed with the district court as Malik El did not
complete it. Regardless, Malik El bears the burden of showing that his pleas were
invalid, see Raleigh, 778 N.W.2d at 94, and he has not raised this issue in his argument.

                                              5
negotiation, and when the prosecutors first stated their offers, he responded that he would

not argue with them. Although he later said that he wished to plead guilty to a different

offense, he still recognized that he committed a legal infraction and was subject to the

laws. Malik El’s articulate participation at the proceeding does not support his assertion

that he was confused about the legal process. Instead, Malik El’s knowledge of the

system and participation in the proceeding support a finding that his pleas were knowing

and intelligent. State v. Wiley, 420 N.W.2d 234, 237 (Minn. App. 1988), review denied

(Minn. Apr. 26, 1988). Malik El succeeded in having his fines waived as part of the plea

agreements and also corrected the prosecutors about how many days’ credit he should

receive. Additionally, Malik El has had extensive exposure to the legal system, a factor

we consider when determining whether a guilty plea is intelligent. See id.

       Because the record supports a finding that his pleas were voluntary and intelligent,

Malik El has not met his burden of showing that his pleas were invalid.

       Affirmed.




                                            6